DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 11/16/2021 (“Amendment”). Claims 1-16 are currently under consideration. The Office acknowledges the amendments to claims 1, 3-5, 10-12, 14, and 15, as well as the addition of new claims 16.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “switching device” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “switching device,” as shown in Fig. 7).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 16, they describe the third aperture as directly exposed to an environmental ambient, wherein no element is disposed between the third aperture and the environmental ambient. Although Fig. 6 shows third aperture 29a as not surrounded by anything, and the disclosure describes this aperture as interfacing with (“in contact with”) the environment, Fig. 3 shows that supply tube 29 is located inside of a housing. It is possible that some housing structure is disposed between the third aperture and the environmental ambient. Therefore, the limitations are not supported.
Claims 2-16 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over International Application Publication WO 2015/001735 (the English-language machine translation of which is found in the corresponding US Patent Application Publication 2016/0135714 (“Kawamoto”), cited to herein), in view of US Patent 5,621,180 (“Simon”).
Regarding claim 1, Kawamoto teaches [a]n exhalation measurement device (Abstract and Fig. 1) comprising: a chamber to retain exhalation (Fig. 3, chamber 23 - also see ¶ 0052); a reference gas generator to generate a reference gas (Fig. 3, zero gas generator 37 - also see ¶ 0173); and a sensor to measure concentrations, respectively, of exhalation being retained in the chamber and a specific gas within the reference gas (Fig. 3, measurement component 45 - also see ¶¶s 0077 and 0178, describing measurements of the zero gas and the gas in chamber 23), wherein the reference gas generator includes: a case having an intake port and an exhaust port (the housing of zero gas generator 37 as shown in Fig. 7A, with the intake port on the right and the exhaust port on the left), and an aeration path connecting the intake port and the exhaust port (the space shown in Fig. 7A between the intake and exhaust); a first filter having a first aperture and a second aperture respectively on the intake port side and the exhaust port side in the aeration path within the case (Fig. 7A, filter 42 having apertures on the respective sides as shown), the first filter being disposed in the aeration path to adsorb the specific gas (¶ 0065, the filter removes nitrogen monoxide); … .
Kawamoto does not appear to explicitly teach a supply tube having a third aperture and a fourth aperture, the fourth aperture being connected to the intake port of the case, a distance from the third aperture of the supply tube to the first aperture of the first filter is longer than a distance between the first aperture and the second aperture of the first filter, and the third aperture of the supply tube is directly exposed to an environmental ambient.
Simon teaches using a supply tube (Fig. 1, capillary tube 16) having third and fourth apertures to collect an ambient air sample (Fig. 1, capillary tube 16 connected to the ambient environment (col. 6, lines 8-9) and to a vessel 12/reservoir 22. The vessel12/reservoir 22 is like the intake port of the case). The distance between the ends of the supply tube is long (i.e., longer than the distance between the apertures of a filter - col. 11, line 60 to col. 12, line 14 describe a model that relates tube length and diameter to sampling time. One exemplary length is 4.5 meters). Simon suggests that the filter 20 at the end of capillary tube 16 is optional (claim 1 does not include a filter, but still provides flow control of ambient air at the gas inlet. The filter is added in claim 3 to only add the function of preventing entry of particulate matter. I.e., preventing entry of particulate matter is not necessary to achieve the main function of providing flow control of ambient air).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a supply tube like the one of Simon in Kawamoto (without including the filter 20, thereby directly exposing the third aperture to an environmental ambient), for the purpose of controlling the flow of reference gas into the reference gas generator (Simon: claim 1, col. 1, lines 6-19. Note that this is already acknowledged as desirable in ¶ 0071 of Kawamoto, where the slit 411 is used to adjust the NO removal effect of the filter for a certain length of time (i.e., it is desirable to slow down the contact of air with the filter, to sustain its operation)). 
Regarding claims 2-4, Kawamoto-Simon teaches all the features with respect to claim 1, as outlined above. Kawamoto-Simon further teaches wherein a distance between the third aperture and the fourth aperture of the supply tube is longer than the distance between the first aperture and the second aperture of the first filter, wherein a distance between the third aperture and the fourth aperture of the supply tube is 50 mm or more, wherein a distance between the third aperture and the fourth aperture of the supply tube is 100 mm or more (Simon: a distance of 4.5 meters is longer than all of these - also see e.g. col. 4, lines 42-48).
Regarding claims 5 and 6, Kawamoto-Simon teaches all the features with respect to claim 1, as outlined above. Kawamoto-Simon further teaches wherein a channel of the supply tube has a cross section which is smaller than a cross section of the first filter that is perpendicular to a straight line connecting the first aperture and the second aperture, wherein the supply tube has an inner diameter of 5 mm or less (Simon: col. 4, lines 42-48 describe an internal diameter of 0.05 mm, which is smaller than these other dimensions - also see Fig. 1 of Simon for size comparison).
Regarding claim 9, Kawamoto-Simon teaches all the features with respect to claim 1, as outlined above. Kawamoto-Simon further teaches wherein the reference gas generator includes a check valve disposed between the intake port of the case and the first aperture (Kawamoto: Fig. 7A, one-way valve 41).
Regarding claim 10, Kawamoto-Simon teaches all the features with respect to claim 1, as outlined above. Kawamoto-Simon further teaches a gas transporter including a pump to selectively transport the exhalation being retained in the chamber or the reference gas generated by the reference 
Regarding claim 11, Kawamoto-Simon teaches all the features with respect to claim 10, as outlined above. Kawamoto-Simon further teaches an exhalation generation unit (Kawamoto: Fig. 3, handle component 1) including: an aperture through which exhalation and inhalation pass (Fig. 2, designated by elements 11 and 13); an inhalation path having a suction hole (Fig. 2, holes 6) and connecting the aperture with the suction hole (Fig. 2, as indicated by the arrows); a second filter to adsorb the specific gas (Fig. 2, filter 15 - also see ¶ 0038), the second filter being located in the inhalation path (Fig. 2, as indicated by the arrows); and an exhalation path having a discharge hole (Fig. 2, at tube 2) and connecting the aperture with the discharge hole (Fig. 2, as indicated by the arrows), wherein exhalation which is sent from the discharge hole is introduced into the chamber (as shown in Fig. 3).
Regarding claim 12, Kawamoto-Simon teaches all the features with respect to claim 11, as outlined above. Kawamoto-Simon further teaches a main housing which accommodates the chamber, the reference gas generator, the sensor, the gas transporter, and the control circuit, wherein the exhalation generation unit is attached to the main housing (Kawamoto: Fig. 3, main body 3, with handle component 1 attached thereto).
Regarding claim 13, Kawamoto-Simon teaches all the features with respect to claim 11, as outlined above. Kawamoto-Simon further teaches a handle section including a sub-housing which is grippable by a subject, wherein the exhalation generation unit is accommodated in the sub-housing (Kawamoto: as shown in Figs. 1-3, handle component 1 is a grippable handle).
Regarding claim 14,
Regarding claim 15, Kawamoto-Simon teaches all the features with respect to claim 10, as outlined above. Kawamoto-Simon further teaches wherein: the gas transporter further includes a switching device including one or more valves to switch between a first path connected to the chamber and a second path connected to the reference gas generator, and allow the first path or the second path to connect to a third path that is connected to the pump (Kawamoto: Fig. 3, switching device 31 - also see Fig. 6 and related description); and a flow rate detector to measure a flow rate of the exhalation or the reference gas flowing in the third path (Fig. 3, flow sensor 43), and the control circuit controls the switching device, and controls the pump based on an output from the flow rate detector (¶ 0062, Fig. 9 and related description, etc.).
Regarding claim 16, Kawamoto-Simon teaches all the features with respect to claim 10, as outlined above. Kawamoto-Simon further teaches wherein no element is disposed between the third aperture and the environmental ambient (as above, the filter 20 of Simon is not incorporated).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto-Simon in view of US Patent Application Publication 2007/0128350 (“Nakamura”).
Regarding claims 7 and 8, Kawamoto-Simon teaches all the features with respect to claim 1, as outlined above. Kawamoto-Simon does not appear to explicitly teach wherein the supply tube is composed of a resin, wherein the resin is a fluoroplastic.
Nakamura teaches that capillary tubes used in a micro flow path may be made of a fluoroplastic resin (¶ 0092).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a fluoroplastic resin for the supply tube of the combination, as in Nakamura, since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 

Response to Arguments
Applicant’s arguments filed 11/16/2021 have been fully considered. The amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. The amendments with respect to the claim rejections under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn. New rejections under 35 USC 112(a) are added. 
The interpretations under 35 USC 112(f) have been updated in view of the amendment of “measurement device” to “sensor” and the argument that claim 11 recites sufficient structure for the “exhalation generation unit.” However, the interpretation with respect to “switching device” remains because the “driving device” of Fig. 7, which is not claimed, is essential to perform the switching function. 
In response to the arguments regarding the rejections under 35 USC 103, they are not persuasive. While Simon does show a filter 20 at the end of capillary tube 16 in Fig. 1, incorporating this filter is not necessary to the combination. The filter has a function (claim 3, preventing entry of particulate matter) separate from that of the capillary tube. I.e., to achieve the cited benefit taught by Simon (claim 1 and col. 1, lines 6-19, controlling the flow of ambient air into the vessel), only the capillary tube need be added to the combination. This is further supported by the fact that claim 1 of Simon does not require the filter. It is an optional component introduced in claim 3. Therefore, all claims remain rejected under 35 USC 103.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791